MEMORANDUM **
Ying Li, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying her motion to reopen removal proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 891-92 (9th Cir.2002), we deny the petition for review.
The IJ did not abuse her discretion in denying Li’s motion to reopen because the accompanying declaration and doctor’s note were insufficient to establish “exceptional circumstances” under 8 U.S.C. § 1229a(e)(1). Even if we were to consider the extra-record documents submitted by Li, as the IJ noted, the doctor’s note lacks detail regarding Li’s diagnosis and does not indicate the severity of her condition or the administered treatment. See Celis-Castellano, 298 F.3d at 892 (agency properly denied motion to reopen supported only by alien’s declaration that he suffered an asthma attack and hospital form that did not indicate severity of illness).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*343ed by 9th Cir. R. 36-3.